department of the treasury internal_revenue_service washington d c q sep uniform issue list no tt e_p rat te i rk or oe kkk raa kkk ek rrr tk rr kk ke kkk kkk kk kk kk rk kkk attn or re ek dk ok kk or a kk kk legend church a church b rak kkk kkk kkk kkk kkk kkk kkk ork kk kkk kk rk kkk kkk kkk kk kkk kkk kkk keke kkk k kkk congregation cc ok kkk kkk kkk kkk kkk kkk kaka kr kkk kk kkk kek ke hospital d kkk kkk kkk kkk kak kkk kkk kkk kkkkkkkakkkk kkk ke kkk kkk kkk kkk kkk kk kkk kkk kkk kkk kkk kkk rk rk keke kkk kk kkk kk kk kkk a rk kkk kk kkk kkk kaka kkk ak aka kr kek corporation be kk kk rak kk kkk kkk kkk kkk kek kkk ak affiliate e-1 rk kkk kk kr kkk rk kk kkk kkk rak kkk kkk kkk kk hospital f ra kk kk kk kkk kkk kkk kkk kkk kkk kkk kek kk ak keke kk aeh kkkkkk kaka kk kkk kr kek kok kok kk kk rk kk kkk affiliate f-1 a rak kkk kkk kkk kek kkk kkk kek affiliate f-2 kr kkk kkk kkk kk kek kek kkk kkk kk kk kk krakkk kkk kkk ka kk kk kkk ka kk kkk corporation g ee ee ee ee ee ee affiliate g-1 l i tio i ok kk re corporation h rk kkk kkk kkk kkk kkk kk kr kkk kk rk kk kek k kkk eker ke kr rr ka kkk kkk ka kkk kk kk rk kk kk rekkkkk kkk kkk kk affiliate h-1 se orr kkk kerr kk kkk kkk kk kkk kr kkk kkk kk kkk kk affiliate h-2 affiliate h-3 subsidiary h-4 subsidiary h-5 subsidiary h-6 fe ia ii i fo ir ed kk kak ok ok td ok rr rk kr or or re te kk rr kk kk ke te l i rk kkk kk kk kk kk kk orr rk ok kr rk kr ok kk 32k subsidiary h-7 rok ri kit tti rr rr ro kor rk rr rr tkr a tk i i ar kr or kk a kk state i state j city k principles plan x plan y ok srr er srr dear sirs madams rk k kkk kk area kkk ork kkk rrr kk rk kek kk rk rk rr rrr rr kk rr rrr kk rk kok kok kr rt i ik rrr ror rr kk er rk rr oo rr ro rk rk kr or iir rr orr or ror ek rk kor kr rt rr ik rk ko rr kk rk kk rr rak kk kr kek this is in response to a letter dated date supple- mented by additional correspondence dated march and april in which your authorized representative requested rulings on your behalf under sec_414 of the internal_revenue_code in support of your ruling requests you have submitted the following statements and information hospital d a not-for-profit corporation chartered under the laws is an acute care hospital located in city k of an of state i hospital d’s sole member and sponsor is congregation c organization established under the auspices of church a and dedicated to furthering the teachings tenets and core values of that church in furtherance of its religious mission to minister to the sick congregation c and hospital d adhere to the principles promulgated by the leaders of church a in the united_states for church-affiliated health care organizations state i hospital f also is an acute care hospital located in city k of it a not-for-profit corporation established under the state i is laws of state i relationship with church b f’s establishment and a member of church b’s clergy continues to serve on the hospital’s staff and is described as having primarily an historical church b was instrumental in the hospital each of hospital d and hospital f has established and maintains a hospital d established and maintains plan x qualified_retirement_plan for the benefit of its employees and their beneficiaries and for the benefit of employees of affiliated organizations benefit pension_plan that plan x code benefit pension_plan requirements of the employees’ retirement income security act of erisa pub a church_plan under the rules of sec_414 hospital f established and maintains plan y the internal_revenue_service ruled is subject_to all the rules and also a defined as amended c b l in plan y of the i sec_1 a defined on hospital d and its affiliate corporation e signed a letter of intent with hospital f and corporation g into a joint operating_agreement joa for the purpose of implementing that agreement commenced business under the joa on when its amended and restated articles of incorporation and bylaws governance documents became operational health care medical system located in city k area hospitals d and f and a number of other not-for-profit and for-profit affiliated organizations to enter and to create corporation h is now a regional that consists of corporation h corporation h corporation h’s governance documents provide that for the first closing date corporations e six years following and g will be the sole members of corporation h sixth anniversary of the closing date congregation c will become the sole member of corporation h h has the power to appoint and remove the boards of trustees at hospitals d and f corporation h’s governance documents further provide that its board_of trustees may take certain actions only with prior consent from one or both corporate members and after corporation h’s sixth anniversary only with the prior consent of congregation c include among others as well as other affiliates of the system under the terms of the joa corporation from and after the these action sec_1 any adoption amendment or change in the philosophy purposes mission value statement or name of corporation h or its affiliated organizations amendment or restatement of the joa appointment of a new corporation h chief_executive_officer appointment of trustees to a corporation e or corporation g affiliated entity addition of new services or deletion of existing services at any of corporation h’s facilities that is inconsistent with the principles promulgated by the leaders of church a in the united_states with regard to health care facilities affiliated or associated with that church amendments altering the relationship between corporation f and church b for the first six years following the commencement of business corporation g may appoint seven members of corporation h's board_of trustees board and corporation e may appoint six members addition the board has three additional trustees who are religious adherents of church a appointed and removable by congregation cc in finally the chief_executive_officer of corporation h a member of the board_of trustees and the chiefs of medical staff at hospital d and hospital f are ex officio board members years following corporation h’s commencement of business a supermajority of effect structural or philosophical changes to either corporation h or its affiliates business the thirteen members of corporation h’s board_of trustees will choose their own successors and become self perpetuating congregation c will continue appointing the last three board members after the sixth anniversary of commencement of votes is needed on the board_of trustees to during the first six is on xx k the charters of hospitals d and f and the charters of several other not-for-profit entities affiliated with corporations e and g were amended to provide that corporation h sole member of those hospitals and affiliated entities arrangement the main organizations have reciprocal corporate memberships and corporations e and g are the sole members of corporation h is the sole member of hospitals d and f corporation h under this is the of the remaining organizations within the corporation h health h-2 and h-3 system amended and restated bylaws for affiliates h-l provide that their sole corporate member is corporation h similarly subsidiaries h-4 corporation h subsidiaries continue to operate with differing corporate memberships e is the sole corporate member of affiliates f-1 and f-2 and corporation g the sole corporate member of affiliate g-l is the sole corporate member of affiliate e-1 four other not-for-profit_organizations and h-6 are wholly-owned for-profit hospital f h-5 is corporation these principles corporation h continues to be heavily influenced by and adhere the teachings tenets and core values promulgated by the leaders to of church a in the united_states for health care facilities affiliated or associated with church a principles demonstrate that church a’s ethical and religious focus is to be included in the health care mission of corporation h the principles set forth the rule that any partnership affecting the mission or religious and ethical identity of church a health care institutional services must respect church a teaching and discipline to this end corporation h’s mission statement provides that in god’s love we treat illness and promote wellness for all people hospital d provide appropriate instruction regarding them for administration medical and nursing staff and other personnel activities are heavily influenced by them hospitals d and f and corporation g must provide appropriate instruction regarding the principles for administration medical and nursing staff and other personnel and must require adherence to all provisions applicable to those providers is mandated to adopt and adhere to the principles and to because their rooted also bk hospitals d and f hold church a and interdenominational worship services on a regular basis continues to serve full time at hospital f corporation h also has begun an outreach program to address unmet health needs and it has begun a program to provide low-cost housing within the city kk community a member of the church b clergy consistent with the joint operating_agreement for hospitals d and the boards of trustees of hospital d and their beneficiaries and the employees and and corporation h have each approved participation by to provide coverage for all employees of hospital f under plan x hospital f and corporation g are considered d’s board_of trustees amended and restated plan x effective f ekakx corporation h beneficiaries of the various affiliates and subsidiaries described above affiliated employers and their employees are eligible to become participants in plan x hospital f their respective employees in plan x propose to merge plan y into plan x merger you have represented that feasible plan x will be amended to provide that the accrued_benefit of any former participant in plan y be less than the benefit accrued under that plan by that participant a sec_30 year ending june or about are employees of for-profit entities affiliated or associated with corporation h determined under the provisions of plan y plan x had participants of whom with reference to this plan as soon as administratively to this end the trustees in no event shall for the plan of june plan x is administered by a hospital d plan committee which exercises the employer’s administrative_powers as plan_administrator the plan committee consists of two members of congregation c and one employee of hospital d to approval by principal responsibility of the administrator is plan xx for the exclusive benefit of its participants and their beneficiaries all members of the plan committee are subject and serve at the pleasure of congregation c to administer the congregation c and hospital d are each listed in the official directory of church a for the united_states of america revenue service has determined that any organization listed or appearing in church a’s official directory is described in sec_501 sec_501l a in separate letters dated rxraakherh respectively the service determined that corporation h and hospital f also are organizations described in sec_501 c of the code of the code and exempt from tax under and exempt from tax under sec_501 an organization the internal and xe based on the foregoing statements and representations you request a ruling that effective restated and merged with plan y under the rules of sec_414 of the code as amended and is and continues to be a church_plan dlan x e to qualify under sec_401 a of the code an employee’ plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 minimum_funding standards of sec_412 however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 h qualified_pension plans also must meet the see sec_410 b each of these sections e b and sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 b of the code provides in pertinent part that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are individuals described in sec_414 their beneficiaries or sec_414 e b or sec_414 e a of the code provides that a plan will be it a church_plan if is maintained by an organization treated as whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of program for the provision of retirement benefits or welfare benefits or both a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches for the employees of a church or a plan or in pertinent part sec_414 b of the code provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code a convention or association of churches and which is controlled by or associated with a church or sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 e d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches bh in order for an organization that is not itself a church or of the code that organization must establish that its convention or association of churches to have a church_plan under sec_414 employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 e b employees of any organization maintaining a plan are considered to be church employees if the organization sec_501 of the code church_or_convention_or_association_of_churches and administration or funding or both described in sec_414 e a is controlled by or associated with a of the plan by an organization is exempt from tax under provides for of the code in this case congregation c of church a and church b established separate health care facilities in city k of state i affirmation of the respective churches’ teachings tenets and core values that call for ministering to and comforting those who are ill or suffering the healing arts needing medical services hospital d and its affiliate corporation e with hospital f and corporation g corporation h and common concerns over the plight of persons these shared values and concerns enabled a regional health care delivery system church a and church b thus have shared values regarding and to collaborate in creating to enter into the joa as in corporation h is now the sole member of not-for-profit h-5 and affiliates h-1l is the sole shareholder of for-profit corporations hospital d hospital f in addition corporation h subsidiaries h-4 and g-1 have one of the same corporate members as corporation h corporate member of f-1 and f-2 is controlled by corporation h reciprocal arrangement corporations e and g are the members of corporation h and appoint the majority of h’s board_of trustees congregation c also appoints three members of the board further under the present and h-6 h-2 is hospital f which as stated above of the four remaining affiliates e-1 and h-3 the under the terms of the joa corporation h has the power to as well as trustees of the affiliates and subsidiaries designated appoint and remove members of the board_of trustees at hospitals d and f above that are under its organizational control actions described above taken by the corporation h board_of trustees require the prior consent of one or both of its current corporate members corporation e anniversary of the closing date congregation c will continue as the sole member of corporation h perpetuity to continue appointing three members of the corporation h board and will have the authority in from and after the sixth or corporation g however certain although it of sec_414 a or church b toward a long-term relationship between corporation h congregation c and church a is possible to establish an association for purposes of the code between corporation h and either church the overall transaction in this case is oriented more congregation c and hospital d continue and an organization described in sec_501 the internal_revenue_service has determined that to be listed in the official directory of church a for the united_states of america any organization listed or appearing in church a’s official directory is exempt from tax under sec_501 listed or that appears in church a’s official directory also is considered to be associated with church a for purposes of sec_414 any organization that is of the code of the code and corporation h and hospital f have each received separate of the code and as discussed above as the controlling entity determination letters from the internal_revenue_service finding them to be organizations described in sec_501 exempt from tax under sec_501 corporation h has taken steps to assure that all parts and employees of its regional health care delivery system are familiar with the teachings tenets and core values of church a congregation c’s permanent presence on the corporation h board_of trustees guarantees continuing consideration of church a concerns and of the ethical principles applicable to health care facilities affiliated with church a in the united_states that church a’s ethical and religious focus must be included in the health care mission of corporation h any partnership affecting the mission or religious and ethical identity of church a health care institutions must respect church a teaching and discipline that for all people principles and to provide appropriate instruction regarding them for administration medical and nursing staff and other personnel because their activities are heavily influenced by them hospitals d and f and corporation g must provide appropriate instruction regarding the principles for administration medical and nursing staff and other personnel and must require adherence to all provisions applicable to those providers rooted in god’s love we treat illness and promote wellness is mandated to adopt and adhere to the corporation h’s mission statement provides and they emphasize the rule that these principles show hospital d accordingly it is concluded that corporation h hospitals d and and the affiliates and subsidiaries listed in f corporations e and g this ruling are all part of an organization that share common religious bonds and convictions with a church_or_convention_or_association_of_churches hospitals d and f corporations e and g affiliates and subsidiaries are associated with church a within the meaning of sec_414 d of the code and for purposes of the church_plan rules we further conclude that the corporation h and the aforementioned because corporation h’s entire regional health care delivery system is associated with church a substantially_all the employees of that system are employees of organizations that are exempt from tax under sec_501 and associated with a church_or_convention_or_association_of_churches is further concluded that of the code it e and g hospitals d and f within the meaning of sec_414 e b corporations h subsidiaries listed herein are considered to be employees of church a under sec_414 b the church_plan rules e c church a is deemed the employer of those employees employed in the corporation h regional health care delivery system conversely under the rule_of section of the code and for purposes of accordingly employees of and the affiliates and you have previously represented that of the participants in plan x during the plan_year ending june percent of those participants are employees of for-profit entities affiliated with corporation h is concluded based on these representations that substantially_all plan x participants are employees of organizations described in sec_501 and exempt from tax under sec_501 accordingly it that plan x satisfies the requirements of sec_414 e b code for purposes of the church_plan rules or about it of the code is concluded of the having established that employees of corporations h e and g and the affiliates and subsidiaries are considered hospitals d and f to be employees of church a hospital d retirement_plan committee is or associated with a church_or_convention_or_association_of_churches that has as funding of a plan or plans for the provision of retirement benefits or welfare benefits or both within the meaning of sec_414 e a of the code its principal purpose or function the administration or the remaining question is whether the an organization controlled by plan x is administered by the hospital d plan committee which the to administer and serve at the pleasure of congregation c all members of the plan committee are subject exercises the employer’s administrative_powers as plan_administrator the plan committee consists of two members of congregation c and one employee of hospital d to approval by principal responsibility of the administrator is plan x for the exclusive benefit of its participants and their beneficiaries based on these facts and representations it hospital d plan committee is an organization that is associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration or funding of program for the provision of retirement benefits for individuals deemed to be employees of that church_or_convention_or_association_of_churches organization associated with church a the principal purpose or function of which is administration of a plan or program for the provision of retirement benefits for individuals deemed to be employees of church a satisfies the requirements of sec_414 a purposes of the church_plan rules therefore the hospital d plan committee the hospital d plan committee is is concluded that the of the code for in this case a plan or an accordingly it is ruled that effective july amended and merged with plan y under the rules of sec_414 is and continues to be of the code plan xx as a church_plan to whether plan x also this ruling expresses no opinion as described herein continues to satisfy the this ruling is directed only to the applicants requesting it of the code provides that it may not be used or sec_6110 cited by others as precedent as requirements of qualification under sec_401 determination as is within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio examination area manager gulf coast dallas texas questions regarding the content of this ruling please contact kerkr office at kkk kkk kkk he the to whether a plan is qualified under sec_401 a kk a rake government identification_number of this and the employee_plans should you have of the code a copy of this ruling has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office sincerely jem qwoterae john swieca manager employee_plans technical group tax_exempt_and_government_entities_division attachments deleted copy of this letter_ruling copy of cover letter to authorized representative notice notice of intent to disclose
